Citation Nr: 1228056	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent before December 5, 2008, for residuals of a left acromioclavicular joint injury to include degenerative joint disease. 

2.  Entitlement to an initial rating higher than 10 percent for neurological impairment due to residuals of a left acromioclavicular joint injury.

3.  Entitlement to an earlier effective date for additional dependents.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1986 to October 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a decision in July 2010, the Board, in part, denied an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008.  The Board remanded the claim for an initial rating higher than 10 percent for neurological impairment due to residuals of a left acromioclavicular joint injury. 

The Veteran appealed the Board's decision, denying an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008, to the United States Court of Appeals for Veterans Claims (Court).  In an Order in April 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision regarding a rating higher than 10 percent before December 5, 2008, for compliance with the instructions in the Joint Motion.  All other aspects of the Board's decision was unaffected by the Joint Motion and the Court's Order. 




Pursuant to the Court's order, in August 2011, the Board remanded the claim for an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008, as well as the claim for a higher rating than 10 percent for neurological impairment due to residuals of a left acromioclavicular joint injury.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In August 2011, the Board remanded the case in part to afford the Veteran a VA examination to determine the severity of the neurological impairment, which was conducted in September 2011.  In the report, the VA examiner indicated that the Veteran had applied for disability benefits from the Social Security Administration.  

The Board determines that there is a reasonable possibility that the records of the Social Security Administration may substantiate the Veteran's claims and VA is therefore obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In April 2011, the RO granted the Veteran's dependency claim for his wife and stepchildren effective the date of his marriage.  The Veteran filed a notice of disagreement in April 2011 contending that the effective date should be earlier.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).





As of January 2011, the Veteran was unemployed, raising the claim for a total disability rating for compensation based on individual unemployability, which is not a separate claim for benefits, but part of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  And further procedural development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA records since 2009. 

3.  Furnish the Veteran and service representative a statement of the case on the claim for an earlier effective date for additional dependents.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.  

4.  After the development requested is completed, adjudicate the claims for increase, including the claim for a total disability rating for compensation based on individual unemployability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



